— Determination unanimously confirmed and petition dismissed. Memorandum: The credibility of the eyewitness inmate’s testimony regarding the assault of a fellow inmate was a matter for the Hearing Officer to resolve (see, Matter of Blyden v Mantello, 176 AD2d 1243; Matter of James v Coughlin, 170 AD2d 980). That testimony, which was credited by the Hearing Officer, constituted substantial evidence in support of the determination. Petitioner failed to preserve for review his remaining contentions that the inmate misbehavior report was not timely filed and was defective because it failed to provide a sufficient description of the event and lacked a sufficient endorsement (see, Matter of Benitez v Coughlin, 159 AD2d 986; Matter of Samuels v Kelly, 143 AD2d 506, lv denied 73 NY2d 707). Moreover, the issues are devoid of merit. (Article 78 Proceeding Transferred by Order of Supreme Court, Erie County, Rath, Jr., J.) Present— Denman, P. J., Balio, Lawton, Fallon and Davis, JJ.